Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-8 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa (US Patent Application Publication 2017/0249923) in view of Hélot (US Patent Application Publication 2019/0337388).
Regarding independent claim 1, Segawa discloses a vehicle (Abstract, figure 1, and paragraph [0015] describes a display system 1 for a vehicle.), comprising: 
a steering wheel arranged at a vehicle front side of a driver's seat (Figure 1 reference steering wheel 560 disposed in front of the display system 1. Paragraph [0016] describes the display system 1 to be arranged in front of a driver.); 
a center display unit provided at a vehicle front side of the steering wheel, and configured to display information toward the driver's seat (Figure 1 reference any one of center display screen 20C, third display screen 30, and first display screen 10. Each of said displays 20c, 30, and 10 are provided at a center vehicle front side of the steering wheel and described in paragraph [0021] to display content to a driver.); 
a side display unit provided at one or both sides, in a vehicle width direction, of the center display unit (Figure 2 reference second side display units 20L and 20R disposed in the vehicle width direction.), being inclined in a direction toward a vehicle bottom side progressively away from the center display unit in plan view (Figure 3 and paragraph [0030] describes the second displays 20L and 20R are inclined lower towards the floor of the vehicle progressively away from the center display 20C.), and configured to display information toward the driver's seat (Paragraph [0021] describes the display screen 20 to display image of a rear camera of the automobile.); and 
an operation unit provided at the side display unit and configured to operate a vehicle onboard device .
Segawa does not specifically disclose the side display unit being inclined in a direction toward a vehicle rear side progressively away from the center display unit in plan view. Further Segawa does not specifically disclose an operation unit provided at the side display unit and configured to operate a vehicle onboard device.
Hélot discloses side display units being inclined in a direction toward a vehicle rear side progressively away from the center instrument unit in plan view (Figure 1 reference side/lateral display units 10 moved/inclined closer to the driver seat (toward vehicle rear side) away from the center instrument unit 7 to a position of use 13 as described in paragraphs [0042] and [0052].); and an operation unit provided at the side display unit and configured to operate a vehicle onboard device (Paragraph [0053] describes the lateral side touchscreen displays 10 to for graphic operator control interfaces of light functions, driving assistance functions, infotainment, and/or air conditioning.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Segawa’s side displays 20L and 20R with the known technique of being a touchscreen providing an operation unit configured to operate a vehicle onboard device while being inclined towards the driver in the vehicle front-rear direction yielding the predictable results of improving ergonomy when driving and making it easier to reach controls as disclosed by Hélot (paragraphs [0052]-[0053]).
Regarding claim 3, Segawa discloses the vehicle of claim 1, wherein the center display unit and the side display unit are disposed continuously in the vehicle width direction (Figure 1 reference second display 20 comprising center display 20C and side displays 20L and 20R continuously disposed in the vehicle width direction. Please note “disposed continuously” is interpreted in scope in view of current application’s figures 1-3 that the center and side displays are disclosed to be disposed continuously.).

4.		Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa- Hélot in view of Aoki et al. (US Patent Application Publication 2014/0062688), herein after referred to as Aoki.
Regarding claim 2, Segawa-Hélot disclose the vehicle of claim 1.
However, neither Segawa or Hélot specifically discloses wherein the operation unit includes at least a start switch for starting the vehicle.
Aoki discloses wherein the operation unit includes at least a start switch for starting the vehicle (Figure 1 reference start button 45 described in paragraph [0068] to start the power source of the vehicle.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Segawa-Hélot’s touchscreen operation unit with the known technique of a start switch for starting the vehicle yielding as disclosed by Aoki (paragraph [0068]) the predictable results of increasing functionality provided by the ergonomic touch screen vehicle interface.

5.		Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa- Hélot in view of Nakano (US Patent Application Publication 2018/0072231).
Regarding claim 4, Segawa discloses the vehicle of claim 1.
However, neither Segawa or Hélot specifically discloses wherein the center display unit is configured to change a depth of display in accordance with a type of information to be displayed.
Nakano discloses wherein the center display unit is configured to change a depth of display in accordance with a type of information to be displayed (Figures 5-6 reference virtual image display region 26 defining a first virtual surface closer to the driver than a center display surface/region 27. Paragraphs [0050] and [0056] describes the driver seeing the displayed image to comprise a stereoscopic shape such that the virtual image 40 is farther in the depth direction than virtual image 10 when viewed from the driver side. Figures 5-6 describes the circular image to regard a speedometer whereas figures 9-10 describes a modification to display an image regarding a selected mode as described in paragraphs [0068]-[0069].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Segawa-Hélot center display with the known technique of a change of depth of the display in accordance with a type of information to be displayed yielding the predictable results of utilizing depth as a means of identifying selected/important information to a user as disclosed by Nakano (paragraph [0076] and figure 12).

6.		Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa- Hélot in view of Johnson et al. (US Patent 5,802,924), herein after referred to as Johnson.
Regarding claim 5, Segawa discloses the vehicle of claim .
Neither Segawa or Hélot disclose wherein: the steering wheel is attached to an instrument panel via a steering column, and a column cover covering the steering column  has a dimension in the vehicle width direction that decreases progressively toward the vehicle front side in plan view.
Johnson discloses wherein: the steering wheel is attached to an instrument panel via a steering column (Figure 1 reference input shaft 12 of steering column 10 described in column 1 lines 63-65 to connect to a steering wheel and column 1 lines 10-16 to connect to the dashboard.), and a column cover covering the steering column (Figure 1 reference cover/shroud composed of two parts: upper shroud 18 and lower shroud 16.) has a dimension in the vehicle width direction that decreases progressively toward the vehicle front side in plan view (Figures 1-2 reference upper shroud 18 with lower portion 20 depicted significantly wider than lower shroud 16. Additionally, figure 1 depicts an unreferenced portion that progressively tampers/angles from a wider part of lower portion 20 to a less wide part of lower portion 20 which meets lower shroud 16.).

7.		Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa- Hélot in view of Kumagai et al. (US Patent Application Publication 2006/0232050), herein after referred to as Kumagai.
Regarding claim 6, Segawa discloses the vehicle of claim 1.
Segawa does not disclose wherein the steering wheel is formed in a U-shape that is open upward as viewed from a side of the driver's seat in an initial position before steering.
Kumagai discloses wherein the steering wheel is formed in a U-shape that is open upward as viewed from a side of the driver's seat in an initial position before steering (Figures 5 and 6 described in paragraphs [0081]-[0082] and [0088]-[0089] respectively.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Segawa’s steering wheel with the known technique of a U-shape that is open upward as viewed from a side of the driver’s seat in an initial position before steering yielding the predictable results of steer-by-wire (no mechanical connection between the steering wheel and wheel of a car, implied electrically controlled motors to change the wheels) as disclosed by Kumagai (paragraph [0082]).

8.		Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa- Hélot-Nakano in view of Wengelnik et al. (US Patent Application Publication 2008/0161997), herein after referred to as Wengelnik.
		Regarding claim 7, Nakano discloses the vehicle of claim 4, wherein three types of information are displayed at the center display unit (Figures 5-6 and 9-10 reference various displayed information including: scale 13a, numeral 13b, speed 14a, shift position 14b, battery 41, power 42, fuel 43, water temperature 44, scale 45, mode 48.), the three types of information comprising: 
information that is displayed on a surface of a circular center display surface (Figure 6 reference image information 40 displayed on surface of circular center display surface/region 27.); 
information that is displayed on a first virtual surface disposed further toward the side of the driver's seat than the center display surface (Figure 6 reference virtual image information 10 displayed on first virtual surface/virtual image display region 26 closer to the driver than the center display surface/region 27.); 
Nakano does not specifically disclose information that is displayed on a second virtual surface disposed further toward the side of the driver's seat than the first virtual surface.
		Wengelnik discloses wherein three types of information are displayed at the center display unit, the three types of information comprising: information that is displayed on a surface of a [ ] center display surface (Figure 12 reference map information displayed behind audio information. Paragraphs [0084]-[0086] describes wherein the different displayed information/menus are shown in different (virtual) planes offset from the physical display plane in the direction of the viewer and organized by relevance or importance for the viewer.); information that is displayed on a first virtual surface disposed further toward the side of the driver's seat than the center display surface (Figure 12 reference audio information displayed between map information and CD/DVD information.); and information that is displayed on a second virtual surface disposed further toward the side of the driver's seat than the first virtual surface (Figure 12 reference CD/DVD information displayed in front of audio information.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Nakano’s depth display with the known technique of including an additional depth plane such that information that is displayed on a second virtual surface disposed further toward the side of the driver's seat than the first virtual surface yielding the predictable results of displaying additional information in a hierarchical organization by importance as disclosed by Wengelnik (paragraphs [0084]-[0086]).
Regarding claim 8, Wengelnik discloses the vehicle of claim 7, wherein: 
information related to an exterior of the vehicle is displayed at the center display surface (Figure 12 reference navigation map (information related to the exterior of the vehicle) display at the display surface/farthest from driver.), 
information related to the vehicle is displayed at the first virtual surface (Figure 12 reference next virtual plane up to regard information related to the vehicle (audio).), and 
information related to an alert to the occupant is displayed at the second virtual surface (Paragraph [0023] describes warnings/alerts are displayed closest to the driver.).

Conclusion
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622